ON MOTION FOR REHEARING
The State has filed a motion for rehearing contending that this Court used the wrong standard of review in determining whether Alfred Taylor was an accomplice witness as a matter of law. The State is correct that this Court is required to view all the evidence in the light most favorable to the verdict or judgment. Houston v. State, 663 S.W.2d 455, 456 (Tex.Crim.App.1984) (en banc).
“Where there is doubt whether a witness is an accomplice, submitting the issue to the jury is sufficient even though the evidence seems to preponderate in favor of the conclusion that the witness is an accomplice as a matter of law.” Carillo v. State, 591 S.W.2d 876, 882 (Tex.Crim.App.1979). When the evidence clearly shows that the witness is an accomplice as a matter of law, the trial court has a duty to so instruct the jury, or, as in the present case, to so find. Arney v. State, 580 S.W.2d 836, 839 (Tex.Crim.App.1979).
The issue on appeal is not whether there was ample evidence from which the trial court could conclude that the witness was an accomplice. The issue is whether the evidence clearly showed that the witness was an accomplice as a matter of law. Language in our original opinion, which may appear to confuse the correct standard, is withdrawn.
The only doubt regarding Taylor’s status as an accomplice is whether he was directly involved in a conspiracy to commit murder or was merely involved in a conspiracy to commit aggravated assault and kidnapping, which latter conspiracy makes him an accomplice pursuant to Tex.Penal Code Ann. sec. 7.02 (Vernon 1974).
We reaffirm our prior holding that Taylor was an accomplice witness as a matter of law. The motion for rehearing is overruled.